Citation Nr: 0903065	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  96-13 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active service from October 1970 to June 1972 
(to include a tour of duty in the Republic of Vietnam from 
July 1971 to April 1972) and from June 1975 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico which denied service connection for 
PTSD.

The Board observes that service connection for a psychiatric 
disorder (other than PTSD), specifically characterized as 
dysthymia with anxiety features, was denied in a July 2003 
rating action for which an appeal was not perfected.  
Accordingly, that claim is not before the Board for appellate 
consideration.

The record reflects that the veteran had obtained the 
services of a private attorney in conjunction with pursuing 
the appeal of his PTSD claim, but elected to terminate the 
services of that attorney in April 2004.

It is also noted that in June 2008, the Board received 53 
pages of material consisting of translation from Spanish to 
English of evidence already on file and previously considered 
by the RO.  In this regard the Board points out that no new 
or additional evidence has been added to the record since the 
most recent Supplemental Statement of the Case was issued in 
August 2006. 


FINDINGS OF FACT

1.  The evidence does not show that the veteran engaged in 
combat or experienced a verified stressor during active duty.

2.  The evidence does not show that currently clinically 
diagnosed PTSD is related to a confirmed/verified stressor 
related to the veteran's active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. Under the law, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008). The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision (4) requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  See 
Pelegrini, 18 Vet. App. at 120.  In this case, the RO 
initially adjudicated the claim on appeal in October 1995, 
before the enactment of the VCAA, such that providing notice 
of VCAA requirements prior to the initial determination was 
impossible.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  In this case, the veteran's claim was not final as of 
the date of the VCAA's enactment and has remained pending 
since the initial filing of the claim in 1994.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

Review of the veteran's claims file reveals compliance with 
the VCAA.  In letters dated in August 2001 and July 2004, the 
RO advised the veteran of the evidence needed to substantiate 
his service connection claim for PTSD, and the July 2004 
letter specifically explained the information needed and 
process involved with stressor development, and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what evidence or information the 
veteran was responsible to provide.  Therefore, the Board is 
satisfied that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, 16 Vet. App. 
at 183.

In March 2006, VA also provided the veteran with notice 
pertaining to the assignment of disability ratings and 
effective dates pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, since the Board has concluded 
that the preponderance of the evidence is against the claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed. 

The Board emphasizes that veteran has not made any showing or 
allegation that the timing of the VCAA notice resulted in any 
prejudice.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Statement 
of the Case or Supplemental Statement of the Case can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the Statement of 
the Case or Supplemental Statement of the Case.  See Mayfield 
v. Nicholson, 499 F.3d at 1317 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  The veteran was provided with SSOCs in 
October 2003 and August 2006.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding that VA cured any failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Accordingly, 
the duty to notify has been fully met in this case and the 
veteran was made aware that it was ultimately his 
responsibility to give VA any information and/or evidence 
pertaining to the claim.

With respect to the duty to assist, the RO has obtained the 
veteran's service treatment records, service personnel 
records, relevant private and VA medical records and 
evaluation reports, and has attempted verification of his 
reported stressors through official means.  See 38 U.S.C.A. § 
5103A(d).  The veteran has also submitted numerous personal 
and lay statements and the file contains several private and 
VA examinations reports.  Following the issuance of the most 
recent Supplemental Statement of the Case in August 2006, the 
veteran indicated in December 2006 that he had no additional 
information or evidence to offer in support of his claim.  As 
there is no indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been satisfied.  38 U.S.C.A. § 5103A.  Moreover, since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

The veteran filed a claim for service connection for PTSD in 
December 1994.

The veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) reflects that he served 
with the United States Army from October 1970 to April 1972, 
with service in Vietnam from July 1971 to April 1972.  During 
that period the veteran received training and primarily 
served as a carpenter.  His awards included a National 
Defense Service Medal, a Vietnam Campaign Medal and a Vietnam 
Service Medal.  The veteran had a second period of service 
with the United States Army from June 1975 to June 1978.  His 
DD Form 214 indicated service in Germany during that period 
of service and also reflected that the veteran had received a 
Vietnam Cross of Gallantry with Palm.  

Service treatment records from the veteran's first period of 
service are negative for reports of, findings or a diagnosis 
of any psychiatric disorder (to include PTSD).  A separation 
report of medical examination dated in April 1972 shows that 
clinical psychiatric evaluation was normal, and the veteran 
denied ever having nervous trouble of any sort.

A VA examination report dated in September 1972 shows that 
the veteran described symptoms of nervousness and aggression.  
He did not refer to any of the asserted stressors occurring 
during his first period of active service.  Anxiety neurosis 
in an inadequate personality was diagnosed.  Service 
connection for anxiety neurosis was denied in a March 1973 
rating decision.

A private medical record dated in October 1973 shows a 
nervous condition.  Private medical records dated in April 
1974 reflect that the veteran reported depressive spells and 
was to be seen by the psychiatry clinic.  A report dated in 
April 1974 indicates that the veteran was very depressed and 
having insomnia.  The diagnosis was anxiety reaction.

Outpatient treatment records from the veteran's second period 
of service are negative for reports of, findings or a 
diagnosis of any psychiatric disorder (to include PTSD), and 
reflect that upon examinations conducted in June 1976 and May 
1978, prior to separation, psychiatric evaluation was normal, 
and the veteran denied having nervous trouble of any sort.  
The service treatment records also include reserve service 
medical examination reports dated in March 1979, June 1981, 
June 1983, May 1985 and December 1989, reflecting that 
psychiatric evaluation was normal and that the veteran denied 
having nervous trouble of any sort. 

The denial of service connection for anxiety neurosis was 
continued in December 1978 and October 1983 rating decisions.

VA outpatient treatment records reflect that anxiety was 
diagnosed in June 1990.  An entry dated in 1994 indicates 
that the veteran was experiencing symptoms of anxiety, 
depression and sleep disturbance and an impression of rule 
out PTSD was made.  On evaluation conducted by VA, the 
aforementioned symptoms were discussed, but the veteran 
reported no service-related stressors; PTSD with depression 
was diagnosed.  

A private psychiatric report dated in March 1995, shows that 
the veteran described symptoms including nightmares and 
flashbacks of Vietnam.  He reported that while in Vietnam, 
some black soldiers killed a Puerto Rican soldier and that 
because the veteran saw it; they also tried to kill him.  The 
doctor concluded that the veteran met the full DSM-IV 
criteria for PTSD.  An addendum was added in March 1996 
indicating that the veteran was being treated on a bi-monthly 
basis and that he was having flashbacks of a mutiny that was 
brewing in service.  The doctor indicated that a diagnosis of 
PTSD continued to be warranted.

A VA psychological assessment of the veteran was conducted in 
April 1995.  The history indicated that in 1970 the veteran 
served in Korea and that in 1971 he was transferred to 
Vietnam where he served as a carpenter with an engineering 
company building roads.  The veteran reported shortly after 
his arrival in Vietnam an incident occurred in which a black 
soldier was killed by a fellow Puerto Rican soldier in 
revenge for an incident which occurred involving the two 
soldiers earlier in the day.  The veteran reported that 
during his second period of service, he experienced an attack 
of claustrophobia.  The examiner noted that the results of 
the evaluation provided some support for a diagnostic 
impression of PTSD.

On VA PTSD examination conducted in May 1995, the veteran 
reported that during his Vietnam service a black soldier was 
killed by a Puerto Rican soldier in a drug dispute, and that 
he was then attacked by other black soldiers in retaliation.  
Dysthymia with PTSD symptoms was diagnosed.

The veteran provided testimony at a hearing held at the RO in 
February 1996.  He stated that he arrived in Bao Luc, Vietnam 
in June or July of 1971 and was associated with the 554th 
Engineering Company as a carpenter.  He stated that about two 
weeks after his arrival in Vietnam, an incident occurred in 
which a black soldier died from a gunshot wound, and that a 
Puerto Rican soldier was also wounded in the thigh and ankle 
area.  The veteran indicated that the event happened at night 
outside of the tent and indicated that he did not witness the 
incident as he was 200 to 300 feet away, but was told about 
it.

A VA PTSD examination was conducted in 1997 by a panel of 
psychiatrists.  The veteran's report that a black soldier was 
accidentally killed by a Puerto Rican soldier during his 
first period of service was documented.  The panel indicated 
that it was not until 1994 that the veteran began to complain 
of symptoms related to Vietnam service and concluded that 
there was no solid evidence which confirmed a diagnosis of 
PTSD.  The panel observed that most of the veteran's 
difficulties were related to poor impulse control.  Dysthymia 
with anxiety features was diagnosed. 

Private outpatient treatment records from F. H. Lugo, M.D., 
dated from 1996 to 2001, are of record and have been 
translated from Spanish into English.  These records reflect 
that the veteran was treated for symptoms associated with 
major depression and PTSD.

A VA psychological assessment conducted in February 2000 
shows a diagnosis of PTSD, though, the diagnosis was not 
linked to any service-related stressor.  The examiner noted 
that the veteran had combat service in Vietnam (although not 
established through any verifiable means, and presumably 
based on the veteran's own report).

VA outpatient treatment records dated in 2003 reflect that 
the veteran's psychiatric disorder was said to have worsened 
when his son was diagnosed with a serious medical condition.  
The veteran's psychiatric disorder was diagnosed as major 
depressive disorder with some records also showing a 
diagnosis of PTSD not related to any specific service-related 
stressor.

A VA examination report dated in June 2003 shows that a 
diagnosis of dysthymia with anxiety features.  The examiner 
observed that the veteran began to experience psychiatric 
symptomatology after his son was diagnosed with lymphoma (in 
late 2002 or early 2003).  The examiner opined that the 
veteran's neuropsychiatric disorder was not due to or 
secondary to his service-connected left knee condition.

Service connection for dysthymia with anxiety features was 
denied in a July 2003 rating action.

The veteran's claims file contains a private medical 
statement from H. L. Rodriguez-Martinez, M.D., dated in April 
2004.  Dr. Rodriguez-Martinez indicated that he had begun 
treating the veteran in September 2003 for symptoms 
associated with PTSD and rule-out major depression.

A Report of Contact (VA Form 119) dated in July 2004 shows 
that the veteran corresponded with the RO by telephone, at 
which time he detailed his asserted service-related 
stressors.  The veteran reported that he was sent to Vietnam 
with a construction group and while there, a fight broke out 
between a Puerto Rican soldier and a black soldier resulting 
in the Puerto Rican soldier shooting the black soldier in the 
stomach.  The Puerto Rican soldier was also reportedly shot 
in the ankle.  Thereafter, the veteran (who was the only 
other Puerto Rican soldier in the unit) felt threatened and 
pursued and slept with his weapons.  The veteran indicated 
that he also had an incident with a black soldier which 
resulted in a sergeant intervening and pointing a loaded M-16 
at the veteran.  The veteran then reported that a riot was 
planned to kill a new first sergeant from an airborne 
division and the company commander who was a captain.  The 
veteran indicated that he could not remember why he was 
awarded the Vietnam Cross for Gallantry with a Palm.  

In July 2004, the veteran's personnel file was obtained in an 
effort to ascertain whether the veteran had any participation 
in combat operations, and why he had been awarded a Vietnam 
Cross for Gallantry.  His service personnel file reflects 
that a listing of his awards and decorations included the 
Vietnam Cross for Gallantry with a Palm - but that it was 
crossed out.  The file otherwise fails to include any 
official documentation or certification of that award.

The veteran's stressors as reported and detailed above (July 
2004) were summarized by the RO and sent to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR, 
currently known as U.S. Army and Joint Services Records 
Research Center - JSRRC) in November 2004 in an effort to 
verify the claimed stressors.  A response from USASCRUR/JSRRC 
was received in May 2006 indicating that no records could be 
located documenting the incidents reported by the veteran 
during his service in Vietnam.  It was noted that the Daily 
Staff Journal for the 14th Engineer Battalion had been 
reviewed which verified that Camp Rock (where the veteran's 
unit was stationed), was located in the vicinity of Bao Loc, 
and had received small arms fire, but no casualties were 
reported.  

A private medical record from Dr. Rodriguez-Martinez dated in 
January 2005 shows that the veteran was diagnosed with major 
mood disorder (depressed with psychosis) and PTSD.  Dr. 
Rodriguez-Martinez indicated that the veteran's stressors 
consisted of occupational problems and trauma during war 
times.  

The evidence of record also includes lay statements presented 
by the veteran's spouse, daughter and other family members, 
co-workers and military comrades attesting to his long-
standing PTSD symptomatology which was believed to be  
related to his Vietnam service.

Legal Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection for psychoses may additionally 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Further, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999).

The veteran seeks service connection for PTSD.  Specifically 
he contends that PTSD resulted from an incident which 
occurred during service in Vietnam in 1971 involving an 
apparently racially charged dispute between a Puerto Rican 
soldier and a black soldier which resulted in both parties 
being wounded and subsequent problems for the veteran (the 
only other Puerto Rican soldier in his unit).  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen, 10 Vet. App. at 128.  
The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that the appellant's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor.  See  Dizoglio, 9 Vet. App. at 164.  Therefore, the 
veteran's lay testimony and statements are insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran has a current diagnosis of PTSD as reflected by a 
2005 private examination report and other medical evidence.  
The 2005 report, as has other clinical evidence, generally 
attributes the diagnosed PTSD to the veteran's service in 
Vietnam.  

The remaining question, therefore, is whether there is an 
inservice stressor and either evidence of combat service or 
corroborating evidence the stressor occurred.  A finding of 
combat service is significant because under 38 U.S.C.A. § 
1154(b), if the veteran is found to have served in combat, VA 
shall accept as sufficient proof of a stressor satisfactory 
lay evidence if it is consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of the event.  VA's 
General Counsel has held that the determination of whether a 
veteran "engaged in combat with the enemy" depends on 
multiple factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis.  VAOPGCPREC 12-99.  The General Counsel's opinion 
is binding on the Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 
14.507.

In the present case, the veteran himself has repeatedly 
reported that he served in combat.  The veteran's DD Form 214 
from his first period of service reflects Vietnam service 
from July 1971 to April 1972 and that his military 
occupational specialty was that of a carpenter, and that he 
received the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, none of which are 
in and of themselves indicative of combat.  

Curiously, the DD Form 214 for the veteran's second period of 
service from June 1975 to June 1978, during which time the 
veteran served in Germany, reflects that he received a 
Vietnam Cross of Gallantry with Palm, which was awarded by 
the Republic of Vietnam to units for valorous combat 
achievements.  While such an award is not in and of itself 
indicative that the veteran himself engaged in combat, it 
does indicate that the veteran may have engaged in combat 
with the enemy.  See Manual of Military Decorations and 
Awards, A-6 (Department of Defense Manual 1348.33-M, 
September 1996).  However, the Board has reason to question 
whether the designation of the veteran's receipt of this 
award may be an error.  Initially, the veteran has himself 
indicated that he cannot remember why he received this 
decoration.  Second, the veteran's entire claims file, 
including his service personnel records, fails to include any 
official documentation, certification or the narrative 
citation reflecting that the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation was actually awarded to the 
veteran.  Finally, to the extent that the service personnel 
records actually do list the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation as one of the citations awarded 
to the veteran, every reference to this award has been 
crossed out.  Accordingly, the fact that the veteran possibly 
received the Vietnam Cross of Gallantry with Palm is 
insufficient in and of itself to establish combat service.  

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  In 2006, USASCRUR/JSRRC certified that the veteran's 
unit was located in the vicinity of Bao Luc which received 
small arms fire, resulting in no casualties.  Again this fact 
in and of itself, fails to establish that the veteran engaged 
in combat with the enemy.  Moreover, the veteran has never 
alleged being in the vicinity of small arms fire as one of 
his stressors.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors reported by the 
veteran actually occurred in order to warrant service 
connection.  As noted above, the veteran essentially reports 
that his unit was plagued by racial tension which resulted in 
a fight and shooting between two of its members and 
subsequent problems for him.  Initially, the Board observes 
that this reported stressor was of such an anecdotal nature 
that it could not be verified through official means or by 
any objective or documentary evidence of record.  See 
38 C.F.R. § 3.159 (c)(2)(i).  

Moreover, the Board has reason to question the credibility of 
the veteran's reported stressor involving the shooting 
incident and its aftermath.  In this regard, the Board notes 
that the veteran did not initially report experiencing this 
stressor until 1995 just after he had initially filed his 
PTSD claim, and more than 15 years after his discharge from 
service, although he was treated and evaluated for complaints 
of a psychiatric nature on several occasions prior to 1995.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence); See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than (remote) history as reported 
by the veteran).  Moreover, his account of the stressor has 
been inconsistent and/or embellished over time, initially 
reported to have involved only one shooting, then involving 
two shootings and ultimately in the aftermath causing an 
incident involving the veteran in which he was reportedly 
threatened with a weapon.  In addition, he has inconsistently 
reported that he witnessed the shooting, and, also, that he 
did not witness the shooting, but that he had heard about it.

In this case, there is simply a lack of evidence supporting 
the veteran's claimed stressor.  Specifically, the veteran's 
account of the incident between two soldiers occurring during 
his Vietnam service in 1971, resulting in one or both of them 
being shot and wounded and resulting in subsequent 
difficulties for the veteran is generally and vaguely stated 
and does not include any specific information such as the 
names of those involved that could be used for further 
corroboration purposes.  Generalized descriptions of 
stressors do not lend themselves to meaningful corroboration 
efforts.  The veteran carries the burden of advancing 
information about such incidents to enable VA to corroborate 
them.  38 C.F.R. § 3.159(c)(2)(i). He has not done so here.

The Board observes that the file contains diagnoses of PTSD 
which relate the condition generally to the veteran's claimed 
inservice stressor, but significantly not specifically to the 
primary (and unverified) stressor alleged involving the 
shooting incident.  The medical diagnoses of PTSD (including 
the one provided in the 2005 examination report) have not 
been based upon any verified stressor.  The PTSD diagnoses of 
record are based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  The Board is not bound to 
accept the veteran's uncorroborated account of his 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
Swann, 5 Vet. App. at 233.  Apart from evidence that the 
examiners' assessments were made on the basis of primarily 
the veteran's account, the facts underlying the assessments 
are not substantiated by the record, as his asserted stress 
inducing event has never been verified.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (It is error to 
reject a medical opinion solely on the basis that the medical 
opinion was based on a history given by the veteran.).  With 
respect to PTSD, credible evidence that the claimed in-
service stressor(s) actually occurred is required in this 
case.  See Moreau, 9 Vet. App. at 396; 38 C.F.R. § 3.304(f) 
(2008).

While a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion.  See, e.g., Swann, 5 Vet. App. at 233 [the 
Board was not bound to accept opinions of two doctors who 
made diagnoses of PTSD almost twenty years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant].

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  In the absence of stressor 
verification, the veteran's claim for service connection 
cannot be granted, regardless of the current diagnosis of 
PTSD.  Therefore, the preponderance of the evidence is 
against the veteran's claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


